Atkinson, J.
1. When a ground of a motion for new trial in a criminal case is predicated upon the previously expressed opinion of one of the jurors who rendered the Verdict, the trial judge, as to this question, occupies the place of a trior, and this court will not undertake to control his judgment as to the credibility of proof, unless it is clear and manifest from the record that he erred. Jones v. State, 117 Ga. 710, and cit.
2. The evidence authorized the verdict. The alleged newly-discovered evidence was cumulative, and no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


Fish, O. J., absent. The other Justices ooneur.